Citation Nr: 1737183	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative spondylosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) depressive disorder.   

3.  Entitlement to service connection for tendonitis of bilateral hands. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1977, June 1977 to January 1979, November 1990 to May 1991, and September 1994 to November 1994.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has expanded the PTSD claim on appeal to one for service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

The Board first turns to the claim of entitlement to service connection for lumbar degenerative spondylosis.  In July 2016, the Veteran testified that he began experiencing lower back pain while serving during the Gulf War between November 1990 and May 1991.  The Veteran attributed the pain to his service duties, which included filling and moving "thousands of sandbags."  The Veteran also indicated that he received medical treatment for his lower back in service.  He maintained that his lower back pain has persisted since separation from service.  In addition, the Veteran explained that he did not seek treatment following separation because he lacked medical insurance. 

March 1991 service treatment records reveal an impression of nonspecific musculoskeletal pain, noting "mild tenderness over sacroiliac region."  

In August 2009 correspondence, Dr. M.D.C. indicated that he treated the Veteran for chronic low back region pain between 1994 and 1996.  However, Dr. M.D.C. also stated that he did not retain any of the Veteran's treatment records for that period. 

The Veteran was afforded a VA spinal examination in July 2010.  There, the examiner noted that his service treatment records documented an episode of minor, non-specific back discomfort, 1992 physical examination documented normal spine without complaints of back pain, and the Veteran's pain is "most likely age related."  Ultimately, the examiner concluded that "degenerative spondylosis, lumbar spine is less likely as not (less than 50/50 probability) caused by or a result of in-service back injury/condition." 

In January 2013, the Veteran underwent MRI examination.  VA treatment records reveal an impression of the following: (1) Moderate narrowing of the left lateral recess at L4-5 due to disc protrusion; (2) Mild narrowing at the L4-5 and right L5-S1 neural foramina; and (3) Mild retrolisthesis of L5 over S1.  The following year, the Veteran was afforded a second VA spinal examination in November 2014.  There, the examiner diagnosed the Veteran with spondylosis lumbar spine with bulging disc.  However, the examiner did not offer a nexus opinion on that occasion. 

September 2016 VA treatment records indicated that the Veteran requested a nexus opinion for his lower back condition with the Tampa VA Medical Center.  The VA clinician responded and indicated that neither treatment records nor x-ray imaging of the Veteran's March 1991 in-service injury were available.  Regardless, the clinician found that the Veteran has a herniated disc, noting that this condition is "very common and have many different causes."  In concluding, the clinician stated: "If I were to fill out the requested nexus letter, I would have to say that the claim of low back pain/herniated disc is as less likely as not caused by or a result of your service.  Please let me know if you would like me to proceed . . . ."

Shortly after the September 2016 treatment record correspondence, Dr. M.D.C. completed a nexus statement.  There, Dr. M.D.C. indicated that he reviewed the Veteran's service treatment records but not his post-service treatment records.  Dr. M.D.C. opined that the Veteran's lumbar degenerative spondylosis is most likely caused by or the result of the "3-29-1991 Gulf War Military Service Injury."  For support, Dr. M.D.C. noted that the Veteran had not injured his back prior to March 29, 1991.  Also, he stated that "[i]njuries of this type more often than not . . . eventually contribute to increased frequency of degeneration over time as compared to patients without this kind of injury." 

Following review of the record, the Board finds that because each nexus opinion of record is inadequate, the Veteran must be afforded a new VA spinal examination to resolve conflicting medical evidence.  First, the July 2010 VA examiner failed to discuss the Veteran's statement regarding the continuity of his symptoms since service.  Second, the September 2016 VA clinician correspondence is also inadequate because the examiner was unable to review the entire claims file when reaching her opinion.  Last, Dr. M.D.C's opinion is also inadequate because his opinion is not based on a complete review of the record.  Dr. M.D.C. indicated in September 2016 that he did not review any post-service treatment records.  In fact, he disclosed in August 2009 that he did not retain any of the Veteran's private treatment records.  Therefore, this claim is remanded for further evidentiary development. 

Next, the Board turns to the claim for entitlement to acquired psychiatric disorder, to include PTSD and depressive disorder.  As evidence of early psychiatric treatment, the Veteran cites to his participation in a Gulf War veteran registry held at a local VA medical health center in Cleveland, Ohio.  A January 1995 letter confirmed the Veteran's participation and noted that the results from the "examination showed a normal physical examination, ekg, xray, and labs."  The document does not include any clinician notes specific to psychiatric treatment or testing. 
  
Throughout the claim period, the Veteran maintained that since separation from service he has suffered from night sweats, lack of nervous control, depression, and panic attacks, specifically in June 2009, August 2009, September 2011, November 2011, and April 2014. 

In June 2010, the Veteran was afforded a VA psychiatric examination.  There, the examination report documented a diagnosis of depression, not otherwise specified.  The examiner opined "[d]epression NOS is less likely as not (less than 50/50 probability) caused by or a result of military service."

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 311.  Further, an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, the June 2010 VA examination is inadequate because the examiner failed to offer a rationale in reaching her conclusion.  Id.  Hence, the Veteran must be afforded a new psychiatric examination. 

Finally, the Board addresses the claim of entitlement to service connection for tendonitis of the bilateral hands.  As VA treatment records documented diagnoses of tendonitis in both hands, and as he has reported experiencing chronic pain in his hands since service that he believes is related to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claims to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Then, schedule the Veteran for a VA spinal examination to determine the nature and etiology of his lumbar degenerative spondylosis condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  If necessary, schedule the Veteran for a MRI examination of the lumbar spine.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Identify the Veteran's lower back condition and radiating pain by medical diagnosis. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

(b)  State whether it is at least as likely as not (50 percent probability or more) that the lower back condition began in service or is otherwise related to service.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  In particular, the examiner should consider the Veteran's report that he injured his back while filling and moving sandbags during the Gulf War. 

In rendering your opinion, please consider that the Veteran testified in July 2016 that for several years he did not seek medical treatment for this condition because he lacked medical insurance. 

3.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

      (a) Please identify all current psychiatric diagnoses. 
      
In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

The examiner should endeavor to differentiate symptoms and impairments due to any diagnosed psychiatric disorder.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

(b) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

(c) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  If the criteria for a diagnosis of a psychiatric disability are met, please state, to the best of your ability, whether the prodromal period for such disorder is as likely as not had its onset during the Veteran's period of active service.

In rendering the requested opinions, please specifically discuss the significance of: (1) June 2010 VA examination diagnosis of depression, not otherwise specified; (2) July 2016 testimony that he began experiencing depression symptoms immediately following separation from service; and (3) the Veteran's January 1995 participation in a Gulf War veteran registry. 

Also, please consider that the Veteran testified in July 2016 that for several years he did not seek medical treatment for this condition because he lacked medical insurance. 
 
A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tendonitis in bilateral hands.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Identity the Veteran's bilateral hand condition by medical diagnosis.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

(b) State whether it is at least as likely as not (50 percent probability or more) that the bilateral hand condition began in service or is otherwise related to service.



In rendering the requested opinions, please specifically discuss the following: (1) the July 2010 VA examination documenting a diagnosis of "tendonitis, bilateral hands, mild"; and (2) the significance of the Veteran's July 2016testimony, reporting pain in his hand and attributing the condition to work on small gunboat vessels during the Gulf War.

Also, please consider that the Veteran testified in July 2016 that for several years he did not seek medical treatment for this condition because he lacked medical insurance. 

5.  After completing the requested actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




